Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11-15, 22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170030647A(US’647), further in view of Machine Translation of JP2013053059 (JP’059).
Regarding claims 9, 11, 22 and 27, US’647 discloses a refractory composition containing polymer, resin and cement combined with aggregate can be used as a gunnable mix that is applied to a surface by being conveyed pneumatically in dry form to a nozzle, where water is added. Polymer in the gunnable mix enables it to adhere and bond to a surface, such as carbon brick, of a lining of a vessel used for the containment of molten metals (abstract)refractory
The refractory composition comprises 40 wt% - 90 wt% aggregate, polymer, resin, and 0.01 wt % - 15 or 0.01wt% - 20 wt % cement (claims 1 and 18-19; [0017]). 
US’647 discloses that the aggregate comprises a material selected from the group consisting of calcined flint clay, calcined kaolin, calcined bauxitic kaolin, andalusite, tabular alumina, silicon carbide, silicon nitride, calcined alumina, reactive alumina, hydrated alumina, silica fume, white fused alumina, brown fused alumina, calcined bauxite, silica sand, silica, clay, kyanite, spinel, fused silica, zircon, zirconia, and combinations thereof (claim 2). 
US’647 discloses that the cement comprises a material selected from the group consisting of Portland cement, blast furnace cement, flue ash Portland cement, ciment composè, puzzolane cement, high alumina cement, Brunauer cement, Grenoble cement, Roman cement, and combinations thereof(claim 6).
US’647 discloses that the refractory composition further comprises a dry powder accelerator, wherein the dry powder accelerator is a material selected from the group consisting of hydrated lime, magnesium hydroxide, and lithium-containing compounds. An example of such an accelerator is hydrated lime (Ca(OH)2), but many other compounds known to accelerate cements, such as magnesium oxide (MgO), magnesium hydroxide and lithium compounds may also be used. In certain embodiments of the invention, hydrated lime is present in the formulation in an amount in the range from and including 0.01 wt % to and including 5 wt %, from and including 0.015 wt % to and including 4.5 wt %, from and including 0.02 wt % to and including 4 wt % ([0022]).
But it is silent about the casting sand (aggregate) as applicant set forth in claim 9.
JP’059 discloses a refractory aggregate particle composed of ceramic particles mainly composed of Al2O3 and SiO2  suitable for a mold having an extremely high refractory temperature(abstract). JP’059 discloses that casting is generally produced by pouring a molten metal into a mold, and the casting temperature is 750 to 1650 ° C. On the other hand, electrocast refractories manufactured by pouring a molten metal oxide into a mold are sold as furnace materials for glass kilns, and the casting temperature is 1700 to 2500 ° C. Therefore, the mold for electroformed refractories is strictly required to have heat resistance. Below, the casting mold for electrocast refractories will be mainly described. Refractory particles are used for the mold, and refractory particles are roughly classified into natural sand and artificial aggregate ([0002]).
JP’059 discloses spherical aggregate particle having remarkably high heat resistant temperature for mold application ([0001-0002], [(0015] and [0042]). The aggregate particle is mainly composed of 90-99% Al2O3 and 1-9% SiO2 by mass ([0017).
Thus, it would have been obvious to one of ordinary skill in the art to use the aggregate disclosed by the teaching of JP’059 in the composition of JP’069 motivated by the fact that JP’059 discloses that such aggregate particle having remarkably high heat resistant temperature and JP’069 discloses that the composition is preferred to be heat resistance (abstract).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, US’647 discloses that silica fume can be used ([0018]).
Regarding claim 13 US’647 discloses that water is used (claim 17 and [0013]).
Regarding claims 14 and 15, US’647 discloses that the refractory composition can be used as a containment of molten metals and JP’059 discloses a refractory aggregate particle composed of ceramic particles mainly composed of Al2O3 and SiO2 suitable for a mold having an extremely high refractory temperature(abstract). JP’059 discloses that casting is generally produced by pouring a molten metal into a mold, and the casting temperature is 750 to 1650 ° C. On the other hand, electrocast refractories manufactured by pouring a molten metal oxide into a mold are sold as furnace materials for glass kilns, and the casting temperature is 1700 to 2500 ° C. Therefore, the mold for electroformed refractories is strictly required to have heat resistance. Refractory particles are used for the mold, and refractory particles are roughly classified into natural sand and artificial aggregate ([0002]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the composition of combined teaching of US’647 and JP’059 in molded product manufacture process since JP’059 discloses that such aggregate particle having remarkably high heat resistant temperature suitable for casting (abstract and [0002])
Regarding claim 24, US’647 discloses that the refractory composition further comprises a dry powder accelerator, wherein the dry powder accelerator is a material selected from the group consisting of hydrated lime, magnesium hydroxide, and lithium-containing compounds. An example of such an accelerator is hydrated lime (Ca(OH)2), but many other compounds known to accelerate cements, such as magnesium oxide (MgO), magnesium hydroxide and lithium compounds may also be used. In certain embodiments of the invention, hydrated lime is present in the formulation in an amount in the range from and including 0.01 wt % to and including 5 wt %, from and including 0.015 wt % to and including 4.5 wt %, from and including 0.02 wt % to and including 4 wt % ([0022]).
Claim(s) 10, 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US020170030647A(US’647) and Machine Translation of JP201353059 (JP’059) as applied to claim 9, further view of US20080302276(US’276).
Regarding claims 10 and 17, combined teaching of US’647 and JP’059 discloses the composition using lithium compound as an accelerator set forth above. But it is silent about the specific accelerator as applicant set forth in claims 10 and 17.
US’276 discloses that lithium carbonate, lithium nitrate, lithium nitrite, aluminum sulfate and the like can be used as an accelerator for cement ([0070]).
Thus, it would have been obvious to one of ordinary skill in the art to use lithium salt such as lithium carbonate as the accelerator, motivated by the fact that US’647 discloses the using of lithium compound as accelerator and US’276 discloses that lithium carbonate is an accelerator. Substituting one known compound for another is known in the art.
Regarding claim 26, the claimed ratio is from 1.857 -3. US’647 discloses that the refractory composition comprises 40 wt% - 90 wt% aggregate, polymer, resin, and 0.01 wt % - 20 wt % cement (claims 1 and 18-19; [0017]). 
US’276 discloses that the weight ratio of the inorganic set accelerator to the cementitious reactive powder blend typically will be less than 2 wt %, preferably about 0.1 to 1 wt %([0070]). 
Thus, the combined teaching of US’647 and US’276 discloses the ratio encompassing the instant application claimed ratio.
For example, the composition comprises 54 parts aggregate, 18 parts cement and 0.18 part lithium carbonate. Thus, the ratio is (40- 54):18.18. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
US’647 discloses a refractory composition containing polymer, resin and cement combined with aggregate can be used as a gunnable mix that is applied to a surface by being conveyed pneumatically in dry form to a nozzle, where water is added. Polymer in the gunnable mix enables it to adhere and bond to a surface, such as carbon brick, of a lining of a vessel used for the containment of molten metals (abstract)refractory. The refractory composition comprises 40 wt% - 90 wt% aggregate, polymer, resin, and 0.01 wt % - 20 wt % or 0.01wt% - 15 wt% cement (claims 1 and 18-19; [0017])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731